Citation Nr: 1422694	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-11 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected discogenic disease of the lumbosacral junction.

2.  Entitlement to an initial compensable evaluation for service-connected chondromalacia patella, left knee, with degenerative changes.

3.  Entitlement to an initial compensable evaluation for service-connected chondromalacia of the right knee.

4.  Entitlement to an initial compensable evaluation for service-connected hypertension.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to April 1982, from February 2004 to February 2005, and from August 2005 to January 2009. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an July 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2011, the Veteran was afforded a hearing before a Hearing Officer at the RO.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's service-connected discogenic disease of the lumbosacral junction is shown to have been productive of subjective complaints that include pain, but not  forward flexion of the thoracolumbar spine not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks during a 12 month period.
 
2.  The Veteran's service-connected chondromalacia patella, left knee, with degenerative changes is shown to have been productive of subjective complaints that include pan, but not knee flexion limited to 45 degrees, knee extension limited to 10 degrees, ankylosis, or a dislocated semilunar cartilage.  

3.  The Veteran's service-connected chondromalacia of the right knee is shown to have been productive of subjective complaints that include pain, but not
knee flexion limited to 45 degrees, knee extension limited to 10 degrees, ankylosis, or a dislocated semilunar cartilage.

4.  The Veteran's service-connected hypertension is shown to have been productive of diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more with required continuous medication for control.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for service-connected discogenic disease of the lumbosacral junction have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2013). 

2.  The criteria for a compensable evaluation for service-connected chondromalacia patella, left knee, with degenerative changes, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, Diagnostic Codes 5256, 5257, 5260, 5261, 5262 (2013).

3.  The criteria for a compensable evaluation for service-connected chondromalacia of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, Diagnostic Codes 5256, 5257, 5260, 5261, 5262 (2013).

4.  The criteria for an initial compensable evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7101 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluations

The Veteran asserts that he is entitled to initial increased evaluations for his service-connected lumbar spine and knee disabilities, and hypertension.  At his hearing, held in February 2011, the Veteran testified that he worked as a mechanic, that he had a physical job working around vehicles, and that he had significant back and knee pain.  A friend of the Veteran, D.B., testified that the Veteran had severe back pain at work.  

In July 2009, the RO granted service connection for discogenic disease of the lumbosacral junction, chondromalacia patella, left knee, with degenerative changes, chondromalacia of the right knee, and hypertension, with all disabilities evaluated as noncompensable (0 percent disabling); in each case, the effective date for service connection was January 28, 2009.  The Veteran has appealed the issues of entitlement to initial compensable evaluations.

In March 2011, the RO increased the Veteran's evaluation for discogenic disease of the lumbosacral junction to 10 percent, with an effective date of January 28, 2011.  Since this increase did not constitute a full grant of the benefits sought, the higher initial evaluation issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are assigned under the criteria set forth in Diagnostic Codes (DCs) in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Disabilities must be viewed historically and the disability must be described in terms of the person's function under the ordinary conditions of daily life including employment.  38 C.F.R. §§ 4.1, 4.2, 4.10.  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013). 

The Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.

The Board notes that some of the Veteran's service treatment records, dated between 1982 and 2008, are of record, but that some of them are not associated with the claims file.  

Internal documentation from the RO, dated in May 2009, indicates that additional service treatment records could not be obtained.  This does not prejudice the Veteran as the Board is addressing the nature and extent of the current problem, not the problem in service. 

A.  Discogenic Disease, Lumbosacral Junction

In July 2009, the RO granted service connection for discogenic disease of the lumbosacral junction, evaluated as noncompensable.  The Veteran has appealed the issue of entitlement to an increased initial evaluation.  In March 2011, the RO increased his evaluation to 10 percent, effective the date of service connection, i.e., January 29, 2009.

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2013), a VA X-ray report for the lumbar spine, dated in November 2008, contained an impression noting minimal discogenic disease at the lumbosacral junction, and no acute abnormalities.

The Veteran's low back disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242.  Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain), DC 5242 (degenerative arthritis of the spine) and 5243 (intervertebral disc syndrome) (see also DC 5003) are all rated under the "General Rating Formula for Diseases and Injuries of the Spine." 

The General Rating Formula provides that a 10 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine not greater than 235 degrees, or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

In addition, the regulation provides that intervertebral disc syndrome may be rated under either the General Rating Formula or the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes", whichever results in a higher rating.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes states that a 20 percent rating is warranted for IDS: With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A VA examination report, dated in June 2009, shows that the Veteran's spine had flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees (bilaterally), and rotation to 30 degrees (bilaterally).

A VA examination report, dated in January 2011, shows that the Veteran's spine had flexion to 90 degrees, extension to 30 degrees, lateral bending to 30 degrees (bilaterally), and rotation to 40 degrees (bilaterally).

Both VA examination reports show that there was no pain on motion in any direction.  The June 2009 report notes that there was no additional loss of motion on repetitive use, and that there was no muscle spasm, localized tenderness, or guarding severe enough to cause abnormal gait or abnormal spinal contour.  There were no abnormal spinal curvatures.  

On examination, posture and gait were normal.  The January 2011 report notes that there was no loss of motion secondary to pain, weakness, or lack of endurance, and that there was no evidence of abnormal gait.  On examination, the entire spine had normal curvatures, and posture was normal.  There was no muscle spasm, tenderness, or guarding.  There was no ankylosis.  All of these facts providing highly probative evidence against this claim, outweighing the Veteran's contentions.

In summary, the Veteran is not shown to have forward flexion of the thoracolumbar spine limited to less than 60 degrees, or a combined range of motion of the thoracolumbar spine limited to 120 degrees or less.  In addition, the evidence is insufficient to show that the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Board therefore finds that the evidence is insufficient to show that the criteria for an initial evaluation in excess of 10 percent under the General Rating Formula have been met.

With regard to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a compensable evaluation is not warranted.  Both the June 2009 and January 2011 VA examination reports show that there were no incapacitating episodes during the previous 12-month period.  Accordingly, the Veteran is not shown to have incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks in any 12-month period, and that an evaluation in excess of 10 percent is not warranted based on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The evidence is insufficient to show that the Veteran has associated neurological abnormalities.  Briefly stated, neither VA examination report indicates that the Veteran has an associated neurological abnormality.  See General Rating Formula, Note 1.  Accordingly, the Board finds that an initial compensable rating is not warranted under the General Rating Formula.  38 C.F.R. § 4.71a, DC 5239.

An initial evaluation in excess of 10 percent is not warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9- 98, 63 Fed. Reg. 56704 (1998).  A VA X-ray report for the lumbar spine, dated in November 2008, contains an impression of minimal discogenic disease at the lumbosacral junction.  The Veteran's demonstrated ranges of motion have been discussed.  Pain on motion was not shown.  

The June 2009 report notes that the Veteran complained of non-radiating pain and stiffness, and reported that he had a good response to NSAID (nonsteroidal anti-inflammatory drugs).  He denied weakness, spasms, fatigue, and decreased motion.  There was no history of relevant surgery or hospitalization.  There was no atrophy, pain with motion, tenderness, or weakness.  Strength in the hips, and all tested lower extremities was 5/5.  A sensory examination was normal.  Reflexes were 2+ at the knees and ankles.  There was no ankylosis.  There were no effects on usual daily activities.  

The January 2011 examination report notes that there was no relevant history of surgery or hospitalization.  The Veteran complained of pain that was intermittent with remission, as well as stiffness and spasms.  He denied flare-ups.  There was no atrophy, radiation of pain, numbness or tingling, weakness, or bowel or bladder incontinence.  He reported that his pain limited his getting up and down from working on vehicles at his job.  He stated that he could walk for 30 minutes, stand for 30- to 45 minutes, and sit for 60 minutes.  

On examination, there was no ankylosis, muscle spasm, tenderness, or guarding.  Gait was normal.  Strength was 5/5 in the hips and lower extremities.  A sensory examination was normal.  With repetition of lumbar spine motion, there was no loss of motion secondary to pain, weakness, or lack of endurance.  The diagnosis was DDD (degenerative disc disease) of the lumbar spine. 

Again, all of these facts providing highly probative evidence against this claim, outweighing the Veteran's contentions.

In summary, the Veteran is not shown to have a limitation of motion for even a compensable rating under the General Rating Formula, and the medical evidence does not contain evidence of such symptoms as neurological impairment, incoordination, loss of strength, or any other findings that would support an initial evaluation in excess of 10 percent on the basis of functional loss due to pain.  Therefore, even taking into account the complaints of pain and the evidence of minimal discogenic disease at the lumbosacral junction, the medical evidence is insufficient to show that the Veteran has spine symptoms such that, when the ranges of motion in the spine are considered together with the evidence of functional loss, the evidence supports a conclusion that the loss of motion in the spine more nearly approximates the criteria for a 20 percent evaluation under the General Rating Formula, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.   

B.  Bilateral Knees

The Veteran asserts that he is entitled to initial compensable evaluations for his service-connected bilateral knee disabilities.  

With regard to the history of the disabilities in issue, see 38 C.F.R. § 4.1, a VA X-ray report for the left knee, dated in August 2007, showed that the impression was patellar tendon calcification and insertions, otherwise normal.  A VA X-ray report for the right knee, dated in October 2008, showed that the impression was that the results were unremarkable.  A VA magnetic resonance imaging (MRI) study for the left knee, dated in November 2008, showed that the impression noted a probable small radial tear involving the posterior horn of the medial meniscus, moderate chondromalacia patella with adjacent abnormal signal within the patella consistent with possible early OCD (osteochondritis dessicans), and small joint effusion.  A VA MRI study for the right knee, dated in November 2008, showed that the impression noted mild chondromalacia patella.  

In July 2009, the RO granted service connection for chondromalacia patella, left knee, with degenerative changes, and chondromalacia patella, right knee, with each disability being assigned a separate noncompensable evaluation.  

The Veteran's service-connected chondromalacia patella, left knee, with degenerative changes, and chondromalacia patella, right knee, have both been rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5099-5009.  See 38 C.F.R. § 4.27 (2013) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that an unlisted orthopedic disorder is the service-connected disorder, and it is rated as if the residual condition is "arthritis, other types," under DC 5009. 

The following diagnostic codes are relevant to the claims:

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension or slight flexion between 0 degrees and 10 degrees.

Under 38 C.F.R. § 4.71a, DC 5258, dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20 percent disabling.

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent evaluation is warranted where knee flexion is limited to 45 degrees.  

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent evaluation is warranted where knee extension is limited to 10 degrees.

The June 2009 and January 2011 VA examination reports both show that the Veteran's knees had flexion to 140 degrees, and extension to 0 degrees, bilaterally.  Both reports show that there was no pain on motion.  

The Board finds that an initial compensable evaluation is not warranted.  With regard to DCs 5260 and 5261, there is no evidence to show that the Veteran's knee flexion is limited to 45 degrees in either knee, or that his extension is limited to 10 degrees in either knee.  The criteria for even a compensable rating under DCs 5260 and 5261 are not shown to have been met.  Accordingly, the Board finds that the criteria for an initial compensable evaluation under DCs 5260 and 5261 have not been met. 

As for the possibility of a higher rating under another diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), an initial compensable evaluation is not warranted under DCs 5256 or 5258.  There is no evidence of a dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, or ankylosis.  Accordingly, the preponderance of the evidence is against an initial compensable evalution under DCs 5256 or 5258.  

With regard to DC's 5260 and 5261, a higher evaluation is not warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca; VAGCOPPREC 9-98.  

The June 2009 VA examination report notes that the Veteran complained of bilateral knee pain that was sharp, was moderate when symptomatic, and which occasionally persisted about one day.  He also reported episodic stiffness.  He denied receiving treatment, stating that most of the time it just goes away.  He denied deformity, giving way, instability, weakness, locking, episodes of dislocation or subluxation, effusion, swelling, heat, redness, or an effect on his motion of one or more joints.  On examination, there was no deformity, tenderness, or instability, and no additional limitation of motion upon repetitive use.  Deep tendon reflexes were 2+/4 and symmetrical.  Strength was 5/5 and symmetrical.  A sensory examination was normal.  There was no atrophy.  Gait was normal.  The diagnoses were chondromalacia patella of the left knee with mild degenerative changes, and mild chondromalacia patella of the right knee.  The report indicates that assistive devices were not required for walking.  

The Veteran reported that he had not worked since January 2009, and that he previously had been an automobile mechanic (it appears that the Veteran is now working).  The report notes that he can perform whatever physical or sedentary labor his is qualified to perform.  There were no effects on feeding, bathing, dressing, toileting or grooming.  There were mild effects on chores and shopping, and moderate effects on exercise.  

The January 2011 VA examination report notes that the Veteran complained of bilateral knee pain, particularly when going down stairs, worse on the left, which was intermittent with remissions.  He denied receiving any treatment.  There was no relevant history of surgery or hospitalization.  He reported having stiffness, and giving way or instability, and dined locking, warmth or redness.  He stated his symptoms made it hard for him to get up and down from the floor when working on vehicles.  The report indicates that there was no effect on the activities of daily living, and that participation in sports, chores, and exercise was limited.  No assistive devices were required.  There was no time lost from work.  

On examination, there was no deformity, tenderness, crepitation, or instability.  There was no loss of motion secondary to pain, weakness, or lack of endurance.  There was no evidence of abnormal weight bearing.  Again, all of these facts providing highly probative evidence against this claim, outweighing the Veteran's contentions.

There were significant effects on the Veteran's usual occupation, but no effects on usual daily activities.  The diagnoses were right and left chondromalacia patella.  

In summary, the Veteran is not shown to have a limitation of motion for even a compensable rating under either DC 5260 or DC 5261, and the medical evidence does not contain evidence of such symptoms as neurological impairment, incoordination, loss of strength, or any other findings that would support an initial compensable evaluation for either knee on the basis of functional loss due to pain.  Although the Veteran complains of pain, the evidence shows that there was no quantifiable loss due to actual pain, and that repeat motion did not cause flare up or loss of motion.  Mitchell.  The Board therefore finds that, when the ranges of motion in the knees are considered together with the evidence of functional loss due to knee pathology, the evidence does not support a conclusion that the loss of motion in either knee more nearly approximates the criteria for a compensable evalution under either DC 5260 or DC 5261, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  In this case, however, as set forth above, none of the medical evidence shows that the Veteran's knee extension, or flexion, is limited to the extent necessary to meet the criteria for a compensable rating.  38 C.F.R. § 4.71, Plate II, DCs 5260, 5261.  Additionally, to assign two, separate compensable ratings solely based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14 (2013); VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  Accordingly, the claims must be denied.

The VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). However, the medical evidence shows that the Veteran has been found not to have instability of either knee.  See e.g., June 2009 and January 2011 VA examination reports.  As the medical evidence shows that the Veteran does not have any knee instability, the Board has determined that the evidence is insufficient to show that a separate rating is warranted for instability of either knee.  Given the foregoing, the Board finds that the evidence is insufficient to show recurrent subluxation or lateral instability of either knee under DC 5257.  In making this determination, the Board finds that since DC 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

C.  Hypertension

In July 2009, the RO granted service connection for hypertension, evaluated as noncompensable.  The Veteran has appealed the issue of entitlement to an initial compensable evaluation.

The RO has evaluated the Veteran's hypertension under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  Under DC 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

A VA examination report, dated in June 2009, contains two blood pressure readings of 110/80.

VA progress notes, dated as of January 2009, contain blood pressure readings with systolic readings ranging between 126 - 146, and diastolic readings ranging between 71 - 95.  These reports note the use of Lisinopril and HCTZ.

A VA hypertension examination report, dated in January 2011, shows that the Veteran was noted to have a history of hypertension since 2008, with use of HCTZ (hydrochlorothiazide) "without any problems."  The Veteran reported that his blood pressure readings ran in the "130s/70s."  His current course since onset was characterized as "stable."  There was no relevant history of hospitalization or surgery.  On examination, blood pressure readings of 138/95, 123/86, and 143/86 were recorded.  The diagnosis was hypertension.  There were no effects on the Veteran's usual occupation, and no effects on usual daily activities.  

The Board finds that an initial compensable evaluation is not warranted for the Veteran's hypertension.  The Veteran is shown to be taking HCTZ for control of his symptoms.  However, the blood pressure readings do not show diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, nor does the evidence show that the Veteran has diastolic pressure predominantly 100 or more that requires continuous medication for control.  Thus, neither the Veteran's diastolic pressure readings, or systolic pressure readings, predominantly meet the scheduler criteria for an initial compensable evaluation under DC 7101.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

D.  Conclusion

In deciding the Veteran's increased initial evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities on appeal such that an increased initial evaluation is warranted. 

In reaching these decisions, the Board has considered the oral and written testimony of the Veteran.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, see Falcone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the Board has determined that the medical evidence is more probative of the issues, and that it outweighs the lay statements regarding the extent of the disabilities.  Accordingly, the Veteran's claims must be denied.

Consideration has also been given to whether the scheduler evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-scheduler evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peace, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16 .  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  Compensable evaluations are provided for certain manifestations of the service-connected knee, and hypertension disabilities, and a rating in excess of 10 percent is provided for certain manifestations of the lumbar spine disability, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115.  In this regard, it is important for the Veteran to understand that the examination have provided, overall, highly probative evidence against these claims.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that any of his disabilities have caused him to miss work, or that they have resulted in any hospitalizations or surgeries.  The June 2009 VA examination report notes that he can perform whatever physical or sedentary labor his is qualified to perform.  The January 2011 VA spine, and joint, examination reports shows that the Veteran denied losing any time from work.  The January 2011 VA hypertension examination report states that there were no effects on the Veteran's usual occupation.  The Board finds, therefore, that the Veteran's service-connected disabilities in issue do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

Finally, although the Veteran has submitted evidence of medical disability, and made claims for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  He reports full-time employment as a mechanic.  See transcript of Veteran's hearing, held in February 2011.  The VA examination reports do not indicate that he is unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In reaching these decisions, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  The Veterans Claims Assistance Act of 2000

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in May 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this regard, the May 2009 VCAA notice was issued in association with the underlying claims for service connection for the disabilities now on appeal, and these claims were granted in July 2009.  In such cases, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess, 19 Vet. App. at 491, 493.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA records.  The Veteran has been afforded examinations.  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993). 

In February 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Decision Review Officer (DRO) at the RO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the February 2011 hearing, the DRO identified the issues on appeal.  Also, information was solicited regarding the current severity of his disabilities.  The testimony does not indicate that there are any outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

An initial compensable evaluation for service-connected chondromalacia patella, left knee, with degenerative changes, chondromalacia of the right knee, and hypertension, is denied.  

An initial evaluation in excess of 10 percent for service-connected discogenic disease of the lumbosacral junction is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


